t c summary opinion united_states tax_court robert g franklin and marianne l franklin petitioners v commissioner of internal revenue respondent docket no 3991-11s filed date barbara r roller for petitioners heather k mccluskey for respondent summary opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure in a notice_of_deficiency dated date respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure after concessions the issues for decision are whether petitioners are entitled to business_expense deductions claimed on a schedule c profit or loss from business for expenses related to robert g franklin’s petitioner’s work with indymac resources indymac and metrocities mortgage llc a prospect mortgage company metrocities and whether petitioners are liable for the accuracy-related_penalty under sec_6662 the business_expense deduction issue in part depends on substantiation of the claimed expenses and also on whether petitioner was an independent_contractor or an employee during if petitioner was an employee the petitioners concede that they overstated their federal_income_tax withholding reported on form_w-2 wage and tax statement by dollar_figure on their federal_income_tax return petitioners also concede that they do not have documentation to substantiate dollar_figure of claimed deductions for schedule c expenses reported on their federal_income_tax return petitioners concede that to the extent the accuracy-related_penalty is related to the overstated withholding and the failure to provide documentation to support dollar_figure of claimed business_expenses the penalty is applicable claimed expenses are subject_to limitations and applicable reduction because of the alternative_minimum_tax amt background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in california at the time the petition was filed petitioner has approximately years of experience as a mortgage loan consultant helping clients qualify for loans he began working as a real_estate agent in and became a loan officer in in petitioner was hired by indymac resources indymac petitioner was initially hired as a producing branch manager to manage loan officers and receive a percentage of the loan officers’ production petitioner’s branch never employed any loan officers as branch manager petitioner received a monthly base salary of dollar_figure he was also eligible to receive a monthly profitability bonus equal to of his branch’s monthly profit as well as a commission for brokering certain loans aside from the base salary petitioner earned_income from commissions and from closing loans on date petitioner signed an employee agreement if the court concludes that petitioner is an employee the application of the amt may result in a disallowance of petitioners’ claimed business_expense deductions see secs regarding outside sales activities agreement with indymac the agreement classified petitioner as an outside sales employee and required him to spend over of his time each workweek traveling and meeting with customers or potential customers to sell indymac products and attending trade shows and sales conferences to promote indymac products on the same date petitioner also signed a compensation plan agreement with indymac for the job retail lending group west-sales manager the june compensation plan provided that as sales manager petitioner could earn incentive compensation_for selling certain types of loans petitioner sold loan products for indymac but was not required to sell only indymac products he qualified clients for loans put documentation together and submitted the loan packages to the underwriter when petitioner was hired indymac did not advise him on how to get business for indymac but indymac did specify the manner in which the loan packages were to be submitted to the underwriter petitioner had very few loans that were not accepted by underwriters when petitioner processed loans he also followed guidelines set by fannie_mae freddie_mac fha and va since they insured and guaranteed the loans indymac did not have any offices near petitioner so indymac provided him an executive office suite in san luis obispo which it obtained specifically for him petitioner did not have a personal receptionist the suite was in a building that housed attorneys’ offices and the entire building shared a receptionist indymac paid the rent for the executive office suite set up a server so that petitioner had internet service and set up the computer and phone system for the office petitioner also maintained a home_office which he used primarily in the mornings and again in the evenings indymac did not require petitioner to have a home_office although indymac provided petitioner with the executive suite he did not use it very often petitioner found business mainly from working in real_estate offices and going to multiple listing service mls meetings indymac also had an internal lead program which required petitioner to contact leads assigned to him through the program within a certain timeframe and to create a lead in a software program encompass for each assigned lead petitioner’s employment and compensation agreements with indymac specified that his employment with indymac was at will and that either petitioner or indymac could terminate his employment at any time petitioner worked at indymac until approximately date when indymac was taken over by the fdic as an insolvent bank metrocities then acquired indymac and on date petitioner entered into a branch manager employment agreement employment agreement with metrocities petitioner performed the same work at metrocities as a producing branch manager as he had at indymac and metrocities maintained the same office that indymac had provided for petitioner at metrocities petitioner generated his own leads and obtained a list of potential leads from a web site that metrocities maintained potential borrowers could enter their information into the web site and then metrocities’ loan officers had access to the contact information and would follow up petitioner enrolled in health insurance plans at group rates through both indymac and metrocities which he paid for at least in part out of his pretax income petitioner received holiday pay from indymac during the first five months of and his pay statements indicate that he earned vacation and sick leave and used vacation_leave during the year in issue he also contributed to a sec_401 plan account while he worked at indymac petitioner’s employment agreement with metrocities provided that he would be paid incentive compensation in accordance with his compensation plan and that he was eligible to participate in benefits programs that metrocities maintained for employees the metrocities employment agreement prohibited petitioner from working for any other company engaged in the real_estate finance business and from originating or underwriting loans for any other lending institution while employed by metrocities metrocities did not offer a sec_401 plan nor did it provide holiday pay sick_pay or vacation pay since petitioner did not earn money at metrocities unless he was working he checked messages while he was on vacation so that he would not miss any business opportunities during petitioner worked approximately hours a week he worked monday through friday and during the weekends when real_estate agents held open houses he attended many of the open houses in order to talk with potential borrowers at some large open houses petitioner would have a barbecue he viewed the open houses as an opportunity to meet new borrowers who could potentially provide him with business petitioner primarily spent his time working in real_estate offices at lunches and taking clients out in the evening every morning petitioner watched financial television shows and then went online to check the stock market the stock market affected the interest rates on loans so petitioner watched the market in order to lock in loans at the best interest rates for his customers after checking the stock market each morning petitioner emailed a daily marketing update to several hundred real_estate agents past customers and borrowers petitioner was the in-house lender for prudential real_estate prudential on the central california coast and he attended weekly office meetings at prudential’s various offices as the in-house lender prudential allowed petitioner to enter its offices at any time and use its telephones and copiers petitioner bought breakfast for attendees of the meetings to try to get business from them some of the offices had only people and others had to petitioner continued to go to prudential’s offices after he began working at metrocities petitioner tried to have lunch every day with a new agent or customer in order to create business relationships he also went out for drinks appetizers or dinner with realtors sometimes bringing mrs franklin if the realtor’s husband or wife was also attending it was important to petitioner to create relationships with his clients because once he established those relationships the clients trusted him and knew that he would help the clients’ customers petitioner did not have as much business in because of financial turmoil despite losing business petitioner continued the wining and the dining because clients still expected it and petitioner was concerned about establishing business relationships petitioner did not have any discussions with indymac or metrocities about whether he was a statutory_employee he chose to not have federal_income_tax withheld from his pay from indymac petitioner received forms w-2 for tax_year from indymac and metrocities the combined forms w-2 reported that for petitioner had wages tips other comp of dollar_figure the form_w-2 from indymac reported that indymac withheld state_income_tax and social_security and medicare taxes and that petitioner had a retirement_plan but that indymac did not withhold federal_income_tax the form_w-2 from metrocities reported that metrocities withheld federal and state income taxes and social_security and medicare taxes neither indymac nor metrocities reported on the forms w-2 that petitioner was a statutory_employee petitioners jointly filed a form_1040 u s individual_income_tax_return for which was prepared by barbara r roller petitioners’ counsel in this proceeding petitioners reported dollar_figure on line wages salaries tips etc on an attached schedule c petitioner reported his principal business or profession as mortgage broker loans and reported gross_receipts or sales of dollar_figure a portion of the wage amounts shown on the forms w-2 that indymac and metrocities issued petitioner checked the box on line of his schedule c and represented that his forms w-2 identified him as a statutory_employee petitioners included with their return a statement regarding the transfer of a portion of petitioner’s wages to schedule c asserting that dollar_figure of the form_w-2 wages were transferred to schedule c as self-employed gross_receipts previously subject_to payroll tax withholding petitioners reported dollar_figure of expenses related to petitioner’s work for indymac and metrocities on their schedule c respondent disallowed all of the claimed expense deductions for lack of substantiation petitioners concede that they are unable to substantiate dollar_figure of the reported expenses but assert in their pretrial memorandum that they are entitled to deduct dollar_figure of the expenses reported on their schedule c as follows expense advertising car and truck travel meals and entertainment business use of home other reported on schedule c petitioners’ pretrial memo dollar_figure big_number big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the dollar_figure of other expenses on the schedule c consists of dollar_figure for business_gifts dollar_figure for fax telephone line dollar_figure for business telephone line dollar_figure for pismo coast mls dollar_figure for satellite fees dollar_figure for internet access fees dollar_figure for postage dollar_figure for land phone line and dollar_figure for other expenses of promotions and cellular telephone these other expenses consist of dollar_figure for business_gifts dollar_figure for cellular telephone dollar_figure for home_office telephone line dollar_figure for home_office business line dollar_figure for home_office fax line dollar_figure for home_office satellite fees dollar_figure for xm satellite radio dollar_figure for appraisal fee reimbursements to clients dollar_figure for multiple service listing fees dollar_figure for miscellaneous real_estate expenses dollar_figure for office supplies dollar_figure for computer expenses dollar_figure for telephone equipment dollar_figure for postage dollar_figure for bank charges for a business checking account and dollar_figure for a limousine service in the notice_of_deficiency the irs determined that petitioner was a common_law_employee and therefore was not permitted to report income and expenses on schedule c the explanation in the notice stated only statutory_employee income can be offset by expenses reported on schedule c profit or loss from business or schedule c-ez since your employer did not indicate on form_w-2 wage and tax statement that you were a statutory_employee we cannot allow the expenses used to offset that income on schedule c or schedule c-ez on the basis of these adjustments the irs determined a deficiency for of dollar_figure the irs further determined that petitioners are liable for the accuracy- related penalty under sec_6662 discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioners did not allege that sec_7491 applies see sec_7491 and b therefore petitioners bear the burden_of_proof see rule a each taxable_year stands alone and the commissioner may challenge in a succeeding year what was condoned or agreed to in a previous year auto club of mich v commissioner 353_us_180 55_tc_28 thus the irs’ failure to challenge petitioner’s claimed statutory_employee status during the prior years does not entitle him to that status for the year at issue i employment status the principal issue for decision is whether petitioners correctly reported petitioner’s business_expenses on schedule c as those of a self-employed_individual rather than on schedule a itemized_deductions as itemized expenses as respondent contends they should have the distinction matters because schedule a itemized_deductions are subject_to various limitations that do not apply to schedule c deductions an individual performing services as an employee generally may deduct expenses_incurred in the performance of such services as miscellaneous_itemized_deductions on schedule a only to the extent the expenses exceed of the taxpayer’s adjusted_gross_income sec_62 sec_63 d a and b a itemized_deductions may be limited under sec_68 and may have alternative_minimum_tax implications under sec_56 independent contractors and self-employed persons may report their compensation less related expenses on business income on schedule c thereby avoiding limitations on the deductibility of employee business_expenses and other itemized_deductions reportable on schedule a see weber v commissioner 103_tc_378 aff’d 60_f3d_1104 4th cir feaster v commissioner tcmemo_2010_157 to be properly reported on schedule c a taxpayer’s expenses must come from a trade_or_business of his or her own other than that of being an employee see rosato v commissioner tcmemo_2010_ for this purpose a statutory_employee under sec_3121 is not an employee and may deduct business_expenses on schedule c see cole v commissioner tcmemo_2006_44 an individual qualifies as a statutory_employee under sec_3121 only if the individual is not a common_law_employee pursuant to sec_3121 see 117_tc_263 rosemann v commissioner tcmemo_2009_185 sec_3121 defines employee in pertinent part as follows sec_3121 employee --for purposes of this chapter the term employee means-- any officer of a corporation or any individual who under the usual common_law rules applicable in determining the employer- employee relationship has the status of an employee because an individual qualifies as a statutory_employee only if the individual is not a common_law_employee we will first decide whether petitioner was a common_law_employee of indymac or metrocities whether an individual is an employee or an independent_contractor is a factual question to which common_law principles apply sec_3121 503_us_318 weber v commissioner t c pincite 89_tc_225 aff’d 862_f2d_751 9th cir factors that are relevant in determining the substance of an employment relationship include the degree of control exercised by the principal over the details of the work the taxpayer’s investment in the facilities used in his or her work the taxpayer’s opportunity for profit or loss the permanency of the relationship between the parties the principal’s right of discharge whether the work performed is an integral part of the principal’s regular business the relationship the parties believe they are creating and the provision of employee_benefits nlrb v united ins co 390_us_254 331_us_704 weber v commissioner t c pincite prof’l exec leasing inc v commissioner t c pincite see also sec_31 d - c employment_tax regs setting forth criteria for identifying employees under common_law rules we consider all of the facts and circumstances of each case and no single factor is determinative nationwide mut ins co u s pincite ewens miller inc v commissioner t c pincite weber v commissioner t c pincite the factors are not necessarily weighted equally they are considered according to their significance in the particular case 980_f2d_857 2d cir a degree of control although not the exclusive inquiry the degree of control exercised by the principal over the worker is the most important consideration in determining the nature of a working relationship see 538_us_440 104_tc_140 the degree of control necessary to find employment status varies with the nature of the services provided by the worker see weber v commissioner t c pincite potter v commissioner tcmemo_1994_356 where the inherent nature of the job mandates an independent approach a lesser degree of control exercised by the principal may result in a finding of an employer-employee status see potter v commissioner tcmemo_1994_356 bilenas v commissioner tcmemo_1983_661 to possess a degree of control_over a worker indicative of employment the principal need not direct the worker’s every move it is sufficient if the right to do so exists weber v commissioner t c pincite see sec_31_3401_c_-1 employment_tax regs similarly the principal need not set the worker’s hours or supervise every detail of the work environment to control the worker 823_f2d_337 9th cir the inherent nature of petitioner’s position selling loan products calls for him to follow an independent approach in making sales however both indymac and metrocities either exercised appropriate control_over petitioner or had the authority to exercise it in a manner suggesting that he was an employee of both indymac and metrocities petitioner was required to follow certain guidelines for loans that he processed and was required to submit loan packages in the formats specified by indymac and metrocities if petitioner did not comply with indymac’s guidelines or meet its expectations the compensation plan agreement permitted indymac to take actions it deemed appropriate including termination petitioner’s employment agreement with metrocities listed his duties and responsibilities and he agreed to comply fully with metrocities’ policies and procedures under the employment agreement petitioner was not permitted to work simultaneously for any other company engaged in the real_estate finance business and he had no authority to bind metrocities without written consent of an appropriate officer this factor weighs heavily in favor of a finding that petitioner was a common_law_employee of both indymac and metrocities b investment in facilities maintenance of a home_office is consistent with independent_contractor status although alone it does not constitute sufficient basis for a finding of independent_contractor status see colvin v commissioner tcmemo_2007_ aff’d 285_fedappx_157 5th cir both indymac and metrocities provided petitioner with an office in which to conduct business petitioner claimed a deduction for home_office expenses for work done at his home but neither indymac nor metrocities required him to maintain a home_office since indymac and metrocities both provided an office to petitioner this factor indicates employee status c opportunity for profit or risk of loss the opportunity for profit or loss based on the worker’s own efforts and skill indicates independent_contractor status 64_tc_974 see also rosato v commissioner tcmemo_2010_39 earning an hourly wage or fixed salary indicates an employer-employee relationship see robinson v commissioner tcmemo_2011_99 citing 25_tc_1296 aff’d 487_fedappx_751 3d cir indymac paid petitioner a base salary of dollar_figure per month and he was also entitled to a percentage of the proceeds from mortgage loans that he closed aside from the base salary petitioner was not guaranteed any compensation petitioner asserts that the base salary was actually an incentive payment and that he stopped receiving the base salary on or around date when he signed the agreement with indymac petitioner was not paid a fixed wage by metrocities petitioner received a fixed salary for a portion of but for the remainder of the year he was not paid a fixed salary this factor indicates that petitioner was a common_law_employee until date when he stopped receiving a fixed salary and was an independent_contractor thereafter id d right to discharge the principal’s retention of the right to discharge a worker is indicative of a common_law employer-employee relationship see weber v commissioner t c pincite both indymac and metrocities considered petitioner an at-will employee and retained the right to discharge him at any time this factor weighs in favor of common_law_employee status see kumpel v commissioner tcmemo_2003_265 e integral part of regular business where a type of work is part of the principal’s regular business it is indicative of employee status see simpson v commissioner t c pincite rosemann v commissioner tcmemo_2009_185 the business of indymac and metrocities was the sale of mortgage loans and petitioner sold mortgage loans for both companies thus the work petitioner performed was part of indymac’s and metrocities’ regular business and this indicates common_law_employee status id f permanency of relationship a continuing relationship indicates an employment relationship while a transitory relationship may be indicative of independent_contractor status ewens miller inc v commissioner t c pincite petitioner worked at indymac from date until approximately date when indymac was taken over by the fdic as an insolvent bank on or around date metrocities acquired indymac and petitioner signed a new employment agreement with metrocities under the terms of petitioner’s metrocities employment agreement he was prohibited from working for any other company engaged in the real_estate finance business and from originating or underwriting loans for any other lending institution while he was employed by metrocities on the basis of the record it appears that petitioner’s relationships with both indymac and metrocities were permanent and were indicative of common_law_employee status g relationship contemplated by the parties the withholding of taxes is consistent with a finding that an individual is a common_law_employee see 63_tc_621 rosato v commissioner tcmemo_2010_39 both indymac and metrocities issued forms w-2 to petitioner for indymac did not withhold any federal_income_tax from petitioner’s pay but it did withhold state_income_tax and social_security and medicare taxes from his pay metrocities withheld federal and state income taxes and social_security and medicare taxes from his pay indicating common_law_employee status petitioner’s agreements to work for indymac and metrocities were evidenced by writings and those employment agreements indicate that both indymac and metrocities considered him a common_law_employee furthermore petitioner never had any discussions with either indymac or metrocities regarding whether he was a statutory_employee this factor indicates common_law_employee status h provision for employee_benefits provision of benefits such as health insurance life_insurance paid vacation_leave and retirement plans are indicative of an employment relationship weber v commissioner t c pincite petitioner enrolled in health insurance plans at a group rate through both indymac and metrocities which he paid for at least in part out of his pretax income petitioner also contributed to a sec_401 plan account while he worked at indymac he also received holiday pay during the first five months of at indymac with respect to indymac this factor weighs in favor of common_law_employee status metrocities did not offer a sec_401 plan nor did it provide holiday pay sick_pay or vacation pay with respect to metrocities this factor weighs in favor of independent_contractor status i conclusion considering the record and taking into account all the facts and circumstances we conclude that petitioner was a common_law_employee of both indymac and metrocities ii business_expenses the commissioner’s determinations are generally presumed correct and the taxpayer bears the burden of proving the determinations erroneous rule a the taxpayer bears the burden of proving that he is entitled to the deduction claimed and this includes the burden of substantiation id 65_tc_87 aff’d per curiam 540_f2d_821 5th cir a taxpayer must substantiate amounts claimed as deductions by maintaining the records necessary to establish he or she is entitled to the deductions sec_6001 sec_162 provides a deduction for certain business- related expenses in order to qualify for the deduction under sec_162 an item must be ‘paid or incurred during the taxable_year ’ be for ‘carrying on any trade_or_business ’ be an ‘expense ’ be a ‘necessary’ expense and be an ‘ordinary’ expense 403_us_345 308_us_488 to qualify as ordinary the expense must relate to a transaction of common or frequent occurrence in the type of business involved whether an expense is ordinary is determined by time place and circumstance welch u s pincite if a taxpayer establishes that he or she paid_or_incurred a deductible business_expense but does not establish the amount of the expense we may approximate the amount of the allowable deduction bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir in order for the cohan_rule to apply there must be sufficient evidence in the record to provide a basis for the estimate 85_tc_731 certain expenses may not be estimated because of the strict substantiation requirements of sec_274 see sec_280f 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_274 applies to certain business_expenses including among other things expenses for gifts and listed_property eg automobile expenses cellular telephones computer equipment or any property of a type generally used for purposes of entertainment recreation or amusement and travel_expenses including meals_and_lodging while away from home sec_274 sec_280f to substantiate a deduction attributable to listed_property a taxpayer must maintain adequate_records or present corroborative evidence to show the following the amount of the expense the time and place of use of the listed_property and the business_purpose of the use sec_1 5t b temporary income_tax regs fed reg date a advertising on their schedule c petitioners claimed and respondent disallowed a deduction for dollar_figure of advertising expenses petitioners assert that they are entitled to a deduction for only dollar_figure of advertising expenses petitioners provided a copy of a credit card statement showing a dollar_figure charge for direct marketing internet petitioners have substantiated dollar_figure of advertising expenses and are entitled to a deduction in that amount b car and truck expenses petitioners assert that they are entitled to deductions totaling dollar_figure for car and truck expenses for two automobiles petitioners’ passenger automobiles are listed_property under sec_280f and thus related expenses are subject_to the substantiation requirements of sec_274 a taxpayer must prove four elements to be allowed a deduction for listed_property the amount of each expenditure the amount of use the time of the expenditure or use and the business or investment purpose of the expenditure or use sec_1 5t b temporary income_tax regs supra the amount of expenditure concerns the amount of each separate expenditure with respect to an item of listed_property whereas the amount of use concerns the amount of each business or investment use based on the appropriate measure and the total use of the listed_property for the taxable_period sec_1_274-5t and b temporary income_tax regs supra additionally a taxpayer must substantiate each element by adequate_records or by sufficient evidence corroborating his testimony sec_1_274-5t temporary income_tax regs fed reg date to satisfy the adequate_records standard the taxpayer shall maintain an account book a diary a log a statement of expense trip sheets or a similar record and other documentary_evidence such as receipts sec_1_274-5t temporary income_tax regs fed reg date petitioner kept track of his automobile mileage using a daily mileage log that he kept on his calendar there are several problems with the mileage log first the log notes only the number of miles driven each day and generally includes no information regarding where petitioner drove the purpose of the trip or his business relationship to the persons he visited second it appears that petitioner included in the mileage log the miles he drove commuting to and from his office in san luis obispo third petitioners used their cars for personal as well as business purposes but they did not maintain records allocating the personal and business use of their cars we believe petitioners both used their cars at least to an extent in the conduct_of_a_trade_or_business the records that they maintained however are not adequate to substantiate a deduction for car and truck expenses under sec_274 consequently we sustain respondent’s determination that petitioners are not entitled to deduct any car and truck expenses for c travel on their schedule c petitioners claimed and respondent disallowed a deduction for dollar_figure in travel_expenses petitioners assert that they are entitled to a deduction of dollar_figure these expenses are likewise subject_to the strict substantiation requirements of sec_274 as substantiation for the travel_expenses petitioners submitted credit card statements showing charges for both domestic and foreign airline tickets and hotels petitioner testified that he incurred travel_expenses when he attended education seminars that usually took place in california petitioner incurred foreign_travel expenses when he went to spain with his daughter to visit former exchange students that had stayed with petitioners petitioner deducted his foreign_travel expenses because he asserts that while he was in spain he discussed buying properties in the united_states with a couple of the families and kind of pre- qualified them and showed them how they could go online to view properties in the areas as petitioner did not offer detailed testimony regarding the location and business nature of the domestic and foreign trips for which he claimed deductions the credit card statements he provided are not sufficient corroborating evidence to substantiate the deduction under sec_274 consequently we sustain respondent’s determination that petitioners are not entitled to a deduction for travel_expenses d meals and entertainment on their schedule c petitioners claimed and respondent disallowed a deduction for dollar_figure in meals and entertainment_expenses petitioners concede that they are unable to substantiate a portion of the deduction and assert that they are instead entitled to a deduction of dollar_figure a deduction is not allowed for meals and entertainment_expenses unless the taxpayer properly substantiates the amount of such expense the time and place of the expense the business_purpose and the business relationship between the taxpayer and the persons being entertained sec_274 to substantiate their deduction for meals and entertainment_expenses petitioners offered receipts for the business meals the receipts generally identify the place and date that each of the expenses were incurred some of the receipts identify in handwriting on the receipt the name of the person with whom petitioner dined but they do not identify the relationship between him and the person being entertained or the specific business_purpose for the meal petitioners are not entitled to any meals and entertainment expense deductions because the receipts provided do not meet the strict substantiation requirements of sec_274 see sanford v commissioner t c pincite e business use of home petitioners claimed and respondent disallowed a deduction of dollar_figure for business use of their home in their pretrial memorandum petitioners assert that they are entitled to a deduction of dollar_figure for business use of their home in general a taxpayer is not entitled to deduct any expenses related to the use of a dwelling_unit used by the taxpayer as a residence during the taxable_year see sec_280a expenses attributable to a home_office are excepted from this general_rule however if the expenses are allocable to a portion of the dwelling_unit which is exclusively used on a regular basis as the principal_place_of_business for the taxpayer’s trade_or_business see sec_280a 125_tc_271 if the taxpayer is an employee the exception under sec_280a will apply only if the home_office is maintained for the convenience_of_the_employer see 94_tc_348 an employee satisfies this requirement when the employee maintains the home_office as a condition of his employment or as necessary for the functioning of the employer’s business or as necessary for the employee to properly perform his duties id pincite the home_office must not however be ‘purely a matter of personal convenience comfort or economy’ with respect to the employee id quoting 66_tc_515 aff’d 591_f2d_1273 9th cir petitioner does not claim that the home_office was used exclusively on a regular basis as his principal_place_of_business or that the home_office was maintained for the convenience of his employers petitioner’s employers did not require him to maintain a home_office the fact that he used the home_office for business purposes is insufficient to allow any deduction attributable to that use see lofstrom v commissioner t c pincite petitioners are not entitled to a home_office deduction for and respondent’s determination in this regard is sustained f other expense sec_1 business_gifts the heightened substantiation requirements of sec_274 also apply to business_gifts sec_274 petitioner introduced a list of the business_gifts that he gave to clients and realtors as well as corresponding receipts showing purchase of the gifts as evidence in support of his claimed deductions for business_gifts for petitioner explained the business_purpose of the gifts and the business relationships with the persons to whom the gifts were given see sec_1_274-5t temporary income_tax regs fed reg date petitioner has substantiated dollar_figure of business_gifts and is entitled to a deduction in that amount cellular telephone telephone internet fax and satellite expenses petitioners assert in the pretrial memorandum that they are entitled to deductions of dollar_figure for cellular telephone expenses dollar_figure for home_office telephone line expenses dollar_figure for home_office business line expenses dollar_figure for home_office fax line expenses dollar_figure for home_office satellite fees and dollar_figure for xm satellite radio expenses cellular phones are included in the sec_280f definition of listed_property sec_280f therefore expenses attributable to cellular phones are subject_to the heightened substantiation requirements of sec_274 which require a taxpayer to substantiate the amount of each use or expenditure the time and place of the use or expenditure and its business_purpose sec_274 sec_1_274-5t temporary income_tax regs supra petitioners asserted in their pretrial memorandum that they are entitled to a deduction of dollar_figure for business_gifts but several of the receipts and statements they provided as substantiation were duplicative and had been included twice in their calculation petitioners introduced cellular phone bills from verizon wireless in support of their claimed cellular phone expense deduction though petitioner credibly testified about using his cellular phone for business he did not substantiate the expense within the meaning of sec_274 because he did not substantiate the amount of time he used his cellular phone for business purposes the time and place of these uses and the business_purpose of these uses therefore petitioners are not entitled to a deduction for cellular phone expenses expenses for telephone service are deductible under sec_162 provided they are ordinary and necessary to the taxpayer’s trade_or_business see vanicek v commissioner t c pincite to the extent that telephone expenses are attributable to nonbusiness use they are nondeductible personal living_expenses see sec_262 sec_262 provides that the first telephone line in a taxpayer’s residence will be treated as a personal_expense see bogue v commissioner tcmemo_2011_164 slip op pincite aff’d 522_fedappx_169 3d cir petitioners assert in the pretrial memorandum that they are entitled to deductions for a home_office telephone line and a home_office fax line in support of these telephone and fax expense deductions petitioners introduced copies of bank statements showing that they made payments on various dates to at t and copies of monthly statements from at t these deductions and statements in support of the deductions appear duplicative and some of the payments may be for a first residential telephone line the expenses of which are per se nondeductible pursuant to sec_262 for these reasons petitioners are not entitled to deduct any amounts incurred for the home_office telephone line or the home_office fax line petitioners assert they are entitled to a deduction for internet access fees the court has characterized internet expenses as utility expenses verma v commissioner tcmemo_2001_132 strict substantiation therefore does not apply and the court may estimate petitioners’ deductible expenses provided that the court has a reasonable basis for making an estimate cohan v commissioner f 2d pincite see vanicek v commissioner t c pincite an estimate must have a reasonable evidentiary basis petitioner presented credible testimony that in the internet service at his home was primarily for business use and that any personal_use was incidental using our best judgment we hold that petitioner is allowed a deduction of dollar_figure for internet service petitioners introduced documents in support of their internet expenses the amount in the documents is the same amount listed for home_office business line in petitioners’ pretrial memorandum petitioners assert that they are entitled to a deduction for home_office satellite and or cable fees to support this deduction petitioners submitted credit card statements showing payments made to the dish network though petitioners incurred these expenses during the year in issue his testimony and the documents submitted do not establish that the satellite and or cable expenses for his entire home are ordinary and necessary business_expenses for a mortgage loan officer we sustain respondent’s determination disallowing the deduction for these expenses petitioners also claimed a deduction for xm satellite radio in their vehicles petitioners submitted checks payable to xm satellite radio to substantiate their deduction though petitioner listened to the radio in his car to keep abreast of relevant breaking news the expense is inherently_personal and he has not demonstrated that the radio expense was an ordinary and necessary business_expense see sec_262 real_estate expenses petitioners assert that they are entitled to deductions of dollar_figure for appraisal fee reimbursements to clients dollar_figure for multiple service listing fees and dollar_figure for miscellaneous real_estate expenses in support of their deduction for appraisal fee reimbursements to clients petitioners submitted copies of two checks totaling only dollar_figure it is not clear to whom the checks are payable or the purpose of the checks furthermore they are from petitioners’ joint bank account petitioners have not demonstrated that the amounts paid were ordinary and necessary business_expenses and we sustain respondent’s determination disallowing the deduction for appraisal fee reimbursements petitioners claimed deductions for expenses of multiple service listing fees and miscellaneous real_estate expenses to support these deductions petitioners submitted a copy of a bank statement showing a payment by check of dollar_figure petitioners did not show how this check was a related real_estate or listing fee expense or that it was otherwise ordinary and necessary a check for dollar_figure payable to pismo coast mls and a credit card statement showing a charge of dollar_figure to consolidated real_estate we are satisfied that of these amounts dollar_figure was for ordinary and necessary business_expenses and that petitioners are entitled to a deduction in that amount office supplies computer expenses telephone equipment postage bank charges petitioners assert they are entitled to a deduction of dollar_figure for office supplies to support the deduction petitioners submitted credit card statements with handwritten notations of office supplies next to certain charges nothing in the record establishes the expenses were ordinary and necessary for petitioner’s business rather than personal we sustain respondent’s determination disallowing the deduction for office supplies petitioners’ pretrial memorandum asserts they are entitled to a deduction of dollar_figure for computer expenses petitioner did not provide any testimony regarding these expenses and the documents submitted to substantiate the expenses are copies of credit card statements with handwritten notations of computer next to certain charges petitioners have not established that the computer expenses were ordinary and necessary rather than personal and they are not entitled to a deduction for computer expenses petitioners assert in their pretrial memorandum that they are entitled to a deduction of dollar_figure for telephone equipment petitioners did not submit any documentation in support of this deduction nor did petitioner provide any testimony regarding this expense petitioners have therefore not established that they are entitled to a deduction for telephone equipment petitioners reported postage expenses of dollar_figure on their schedule c but in their pretrial memorandum assert that they are entitled to a deduction for postage expenses of only dollar_figure in support of the deduction petitioners submitted a copy of a check receipts from various post offices and credit card statements with charges at usps petitioners have not established that these expenses were ordinary and necessary rather than personal and they are not entitled to a deduction for postage petitioners’ pretrial memorandum asserts that they are entitled to a deduction of dollar_figure for bank charges for petitioner’s business checking account petitioners submitted bank statements showing an dollar_figure monthly maintenance charge though petitioners may have had a separate_account that petitioner used for business_expenses both petitioners’ names appear on the checking account statements they submitted for petitioner’s business checking account petitioners have therefore not established that this expense was ordinary and necessary and they are not entitled to a deduction for petitioner’s business checking account fees petitioners also claimed a deduction of dollar_figure for a limousine service petitioners incurred the expense when they took a realtor and his wife to several wineries petitioner also provided a credit card statement showing a charge of dollar_figure to california limousine though petitioners claimed this as an other expense this expense is really in the nature of an entertainment expense which is subject_to the heightened substantiation requirements of sec_274 to prove a business_expense for entertainment the taxpayer must show the amount of the expenditure the time and place of the entertainment the business_purpose for the entertainment and the taxpayer’s business relationship with the persons entertained sec_1_274-5t temporary income_tax regs fed reg date petitioners did not provide all of the information required to substantiate this expense and are not entitled to a deduction for the limousine service g conclusion on the basis of the foregoing petitioners are entitled to deductions in the following amounts dollar_figure for advertising dollar_figure for business_gifts dollar_figure for internet service and dollar_figure for real_estate expenses iii accuracy-related_penalty sec_6662 and b and imposes a penalty of of the portion of an underpayment_of_tax attributable to the taxpayer’s negligence disregard of rules or regulations or substantial_understatement_of_income_tax negligence includes any failure to make a reasonable attempt to comply with the code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs a substantial_understatement includes an understatement of income_tax that exceeds the greater of of the tax required to be shown on the return or dollar_figure see sec_6662 sec_1_6662-4 income_tax regs with respect to a taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect see id pincite see also rule a welch v helvering u s pincite petitioners claimed some deductions on their return that they are unable to substantiate see sec_6662 sec_1_6662-3 income_tax regs therefore respondent’s burden of production under sec_7491 has been satisfied the sec_6662 accuracy-related_penalty does not apply with respect to any portion of an underpayment if the taxpayer proves that there was reasonable_cause for such portion and that he acted in good_faith with respect thereto sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess the proper tax_liability the knowledge and the experience of the taxpayer and any reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs generally the most important factor is the taxpayer’s effort to assess the taxpayer’s proper tax_liability id the underpayment at issue is attributable to respondent’s schedule c adjustments we are satisfied that petitioners who relied on their return preparer and included with their return a statement disclosing the transfer of a portion of petitioner’s wages to schedule c made a good-faith effort to properly determine their federal_income_tax liability accordingly we hold that petitioners are not liable for the sec_6662 accuracy-related_penalty for to the extent that their counsel has not already conceded liability for the penalty as more fully described supra note to reflect the foregoing decision will be entered under rule
